Order entered March 29, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-00224-CR

                                   JORGE SUAREZ, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the County Criminal Court No. 11
                                      Dallas County, Texas
                              Trial Court Cause No. MA10-72305-N

                                             ORDER

        On January 14, 2013, this Court ordered the court reporter to file the reporter’s record

within thirty days. When we did not receive the record by February 22, 2013, we ordered court

reporter Vearneas Faggett to file the reporter’s record within fifteen days. On March 14, 2013,

Ms. Faggett was ordered to file the reporter’s record within ten days. In the March 14, 2013

order, we warned Ms. Faggett that if she did not file the record within the time specified, we

would order that she not sit until she filed the record in this case. Ms. Faggett has not filed the

reporter’s record as ordered. Instead, she has filed a request for a thirty-day extension.

       We DENY Vearneas Faggett’s March 22, 2013 request for an extension of time to file

the reporter’s record.
       We ORDER court reporter Vearneas Faggett to file, within THIRTY DAYS of the date

of this order, the reporter’s record, including all exhibits, in the above-styled case.

       We further ORDER that Vearneas Faggett not sit as a court reporter until she has

complied with this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizzell, Presiding Judge of County Criminal Court No. 11; court reporter

Vearneas Faggett; counsel for the parties; and the Dallas County Auditor’s Office.


                                                       /s/     LANA MYERS
                                                               JUSTICE